J-S53035-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RICHARD J. SCRUGGS                         :
                                               :
                       Appellant               :   No. 3116 EDA 2019

      Appeal from the Judgment of Sentence Entered September 30, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0006566-2018


BEFORE: SHOGAN, J., LAZARUS, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                            FILED: May 10, 2021

        Richard J. Scruggs (Scruggs) appeals from the September 30, 2019

judgment of sentence imposed by the Court of Common Pleas of Philadelphia

County (trial court) following his non-jury trial convictions for false

imprisonment, indecent assault, simple assault, recklessly endangering

another person (REAP), open lewdness and harassment.1 He challenges the

sufficiency of the evidence to support his convictions for simple assault and

REAP. We vacate his convictions for simple assault and REAP and remand for

resentencing on the remaining charges.



____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S. §§ 2903(a), 3126(a)(2), 2701(a)(1), 2705, 5901, & 2709(a)(1).
J-S53035-20


       We glean the following facts from the certified record. On the morning

of August 9, 2018, Alyssa McCormick (McCormick) was walking to a class in

the city of Philadelphia when Scruggs called out to her to get her attention

and asked her for a hug.         Notes of Testimony, 6/17/19, at 9. McCormick

realized that she did not know Scruggs but gave him a hug because she “felt

bad.” Id. at 10. When she hugged him, Scruggs started to grope her breasts

and attempted to pull down her pants, exposing her buttocks. Id. at 10-11.

As he was groping her, Scruggs said “you have a fat ass. I got a dollar for

you.” Id. at 11. McCormick tried to push him away but could not because he

was stronger than her. Id.

       McCormick attempted to enter the building where her class was meeting

to get away from Scruggs, but he followed her and continued to try to touch

her and pull her pants down.2          Id. at 13.   At that point, a teacher in the

building, Dierdre Davis (Davis), intervened and told Scruggs to leave.3 Id. at



____________________________________________


2 The notes of testimony from Scruggs’s trial state that McCormick testified
“He fell on me in the building.” Id. at 13. After the trial court filed its opinion
pursuant to Pa.R.A.P. 1925(a), Scruggs and the Commonwealth stipulated to
correct the record to reflect that McCormick had actually testified that Scruggs
“followed her in the building.” See Stipulated Correction of Errors in Trial
Transcript, 8/31/20; Pa.R.A.P. 1922(c)(2) (corrections to transcript by
stipulation of the parties); Order, 9/30/20 (ordering corrections to the trial
record based on stipulation).

3 Davis testified that Scruggs had one hand on McCormick’s waist and the
other was grabbing her all over her body. Id. at 21. She said that McCormick
had a “look of panic on her face.” Id.


                                           -2-
J-S53035-20


14. Scruggs walked to the door and then turned around as if he was going to

come back over to McCormick, so Davis again told him to leave and warned

him that he was on camera. Id. at 21-22. After Scruggs left, McCormick and

Davis reported the incident to police and he was arrested. Id. at 14-15.

        The trial court found Scruggs guilty of the above-mentioned charges and

acquitted him of one count of unlawful restraint.4 Following a presentence

investigation and mental health evaluation, the trial court sentenced Scruggs

to concurrent sentences 11.5 to 23 months’ imprisonment for the counts of

false imprisonment and indecent assault, with a consecutive period of 3 years’

probation on the count of indecent assault. For the count of simple assault,

the trial court imposed a consecutive sentence of 2 years’ probation. For the

counts of REAP and open lewdness, the trial court imposed sentences of 2

years and 1 year of probation, respectively, to be served concurrently to the

sentence for simple assault. No further penalty was imposed for the count of

harassment. The aggregate sentence was 11.5 to 23 months of incarceration

followed by 5 years of probation.

        Scruggs filed a timely notice of appeal and he and the trial court have

complied with Pa.R.A.P. 1925. On appeal, Scruggs challenges the sufficiency

of the evidence to sustain his convictions for simple assault and REAP.5

____________________________________________


4   18 Pa.C.S. § 2902(a)(1).

5   Our standard of review is well-settled:
(Footnote Continued Next Page)


                                           -3-
J-S53035-20


Scruggs’s Brief at 3. Scruggs argues that the evidence showed only that he

groped McCormick, attempted to pull down her pants and followed her into

the building out of an “illicit intent to gratify himself sexually.” Id. at 7. He

concedes that this evidence was sufficient to support his conviction for

indecent assault, but argues that the Commonwealth failed to establish that

he caused or attempted to cause bodily injury to McCormick, as required for

a conviction for simple assault.         He further argues that the evidence was

insufficient to support his conviction for REAP because his actions did not place

McCormick in danger of death or serious bodily injury. Id.

____________________________________________




       The standard we apply in reviewing the sufficiency of the evidence
       is whether viewing all the evidence admitted at trial in the light
       most favorable to the verdict winner, there is sufficient evidence
       to enable the fact-finder to find every element of the crime beyond
       a reasonable doubt. In applying [this] test, we may not weigh the
       evidence and substitute our judgment for the fact-finder. In
       addition, we note that the facts and circumstances established by
       the Commonwealth need not preclude every possibility of
       innocence. Any doubts regarding a defendant’s guilt may be
       resolved by the fact-finder unless the evidence is so weak and
       inconclusive that as a matter of law no probability of fact may be
       drawn from the combined circumstances. The Commonwealth
       may sustain its burden of proving every element of the crime
       beyond a reasonable doubt by means of wholly circumstantial
       evidence. Moreover, in applying the above test, the entire record
       must be evaluated and all evidence actually received must be
       considered. Finally, the trier of fact while passing upon the
       credibility of witnesses and the weight of the evidence produced,
       is free to believe all, part or none of the evidence.

Commonwealth v. Lopez, 57 A.3d 74, 79 (Pa. Super. 2012) (citation
omitted).


                                           -4-
J-S53035-20


       A person commits the crime of simple assault if he “attempts to cause

or intentionally, knowingly or recklessly causes bodily injury to another.” 18

Pa.C.S. § 2701(a)(1). The Crimes Code defines bodily injury as “[i]mpairment

of physical condition or substantial pain.” 18 Pa.C.S. § 2301. To establish

the crime of simple assault based on an attempt to cause bodily injury, the

Commonwealth must prove beyond a reasonable doubt that “the actor had

the specific intent to cause bodily injury.” Commonwealth v. Richardson,

636 A.2d 1195, 1196 (Pa. Super 1994) (internal quotations omitted). Specific

intent to cause injury may be inferred from the circumstances. Id.

       Here, the record does not establish that McCormick suffered bodily

injury or that Scruggs specifically intended to cause bodily injury during the

incident.6    The trial court’s finding that Scruggs caused bodily injury to

McCormick was based on an inference drawn from the testimony that Scruggs

fell on top of McCormick as they entered the building. Trial Court Opinion,

6/29/20, at 10. However, this factual finding was based on a transcription

error in the notes of testimony that the parties corrected by stipulation

following the filing of the trial court’s Pa.R.A.P. 1925(a) opinion. See note 2,


____________________________________________


6 Scruggs does not dispute that his conduct constituted indecent assault. See
Scruggs’s Brief at 7. This court has previously recognized that “[t]he separate
crime of indecent assault was established because of a concern for the
outrage, disgust, and shame engendered in the victim rather than because of
physical injury to the victim. Injury to the person is the harm intended to be
prevented by other assault offenses.” Commonwealth v. Capers, 489 A.2d
879, 882 (Pa. Super. 1985).


                                           -5-
J-S53035-20


supra. In fact, McCormick had testified only that Scruggs “followed” her into

the building. See Stipulated Correction of Errors in Trial Transcript, 8/31/20.

McCormick did not testify to experiencing any pain or injury as a result of the

incident, and her testimony that Scruggs grabbed, held and groped her does

not support an inference7 of “[i]mpairment of physical condition or substantial

pain.” 18 Pa.C.S. § 2301. Thus, the trial court’s factual finding that Scruggs

caused bodily injury to McCormick when he fell on top of her is not supported

by the record, and no further record evidence establishes beyond a reasonable

doubt that McCormick experienced bodily injury.

       Next, we turn to whether the Commonwealth established that Scruggs

specifically intended to cause bodily injury to McCormick. Viewing the totality

of the circumstances and all evidence in the light most favorable to the

Commonwealth, the record does not establish that Scruggs initiated his

assault on McCormick with the specific intent to cause bodily injury. Rather,

the facts show that Scruggs acted with an intent to achieve sexual

gratification. Scruggs initiated contact with McCormick by asking her for a

hug, even though she was a stranger to him.          When she acquiesced, he



____________________________________________


7 “[A]n inference from the evidence can be made if the inference is more likely
than not given the state of the facts.” Commonwealth v. Burton, 2 A.3d
598, 603 n.3 (Pa. Super. 2010) (en banc). However, “where the sole evidence
of guilt or an element of the offense is inferential, then the inferred fact must
follow beyond a reasonable doubt from the proved facts.” Id. (citation
omitted).


                                           -6-
J-S53035-20


immediately began groping her breasts and attempted to pull down her pants,

exposing her butt on the public street. As he groped her, he repeatedly said

“you have a fat ass. I got a dollar for you.” Notes of Testimony, 6/17/19, at

11. Scruggs held McCormick in place throughout this encounter and when she

broke free, he followed her into the building and continued to try to remove

her pants and grope her all over her body. While this conduct was clearly

criminal and supports his convictions for indecent assault and false

imprisonment, it does not evidence a specific intent to cause bodily injury.8

____________________________________________


8 The cases cited by the Commonwealth and the dissent in support of the
inference of bodily injury or the specific intent to cause bodily injury are
factually distinguishable from the case at bar. The dissent relies on In re
M.H., 758 A.2d 1249, 1251-52 (Pa. Super. 2000), and cases cited therein,
and Commonwealth v. Smith, 848 A.2d 973, 977 (Pa. Super. 2004), for the
proposition that a fact finder may infer substantial pain or injury from the
record even if the victim does not testify about injury. However, both cases
involved a physical act by the defendant that is inherently more likely to cause
injury than Scruggs’s action here. See M.H., supra, at 1250 (evidence
sufficient for simple assault when student grabbed instructional aide at school
by the arm and shoved her into a wall after aide sent her to the principal’s
office); Smith, supra, at 975-77 (evidence sufficient for simple assault
conviction when adult defendant struck child in the chest with a closed fist as
punishment for misbehavior). The same is true for Commonwealth v.
Jorgenson, 492 A.2d 2 (Pa. Super. 1985), rev’d on other grounds, 517 A.2d
1287 (Pa. 1986) (substantial pain inferred when defendant struck victim twice
in the face). These actions raise a strong inference that the victim would have
suffered bodily injury or, at minimum, that the defendant intended to cause
bodily injury. However, the facts here show that Scruggs held McCormick in
one place while groping her and grabbing at her clothes. This behavior is of
a fundamentally different nature than the assaults in the cases cited by the
Commonwealth and the dissent.

The dissent also argues, based on Smith and Jorgenson, that Scruggs
intended to cause bodily injury, even if injury did not result. Again, both cases
(Footnote Continued Next Page)


                                           -7-
J-S53035-20


Richardson, supra. Therefore, we vacate Scruggs’s conviction for simple

assault.

       Next, we consider Scruggs’s conviction for REAP. A person commits the

crime of REAP if he “recklessly engages in conduct which places or may place

another person in danger of death or serious bodily injury.”         18 Pa.C.S.

§ 2705.    Serious bodily injury is defined as “[b]odily injury which creates

substantial risk of death or which causes serious, permanent disfigurement,

or protracted loss or impairment of the function of any bodily member or

organ.”    18 Pa.C.S. § 2301.         “[T]he Commonwealth must prove that the

defendant had an actual present ability to inflict harm and not merely the

apparent ability to do so. Danger, not merely the apprehension of danger,

must be created.”       Commonwealth v. Headley, 242 A.3d 940, 944 (Pa.

Super. 2020) (citation omitted).




____________________________________________


involved striking the victim with a closed fist. There is no testimony in this
case that Scruggs hit McCormick in any manner; only that he held her in place
while groping her and attempting to pull down her pants. While the crime of
simple assault does not require hitting per se, the actions in Smith and
Jorgenson support a strong inference that the defendants intended to cause
bodily injury. Here, simply holding McCormick in place while grabbing her
does not support this inference, and the additional circumstantial evidence
suggests that Scruggs was acting purely for sexual gratification, not with the
intent to cause injury. He initiated the encounter by asking for a hug,
repeatedly said “you got a fat ass, I’ve got a dollar for you,” and tried to pull
down McCormick’s pants. Notes of Testimony, 6/17/19, at 11. These facts
support a conviction for indecent assault, not simple assault.


                                           -8-
J-S53035-20


      Scruggs argues that his conduct did not place McCormick in danger of

death or serious bodily injury. We agree. Again, the trial court supported its

verdict for this charge based on the incorrectly-transcribed testimony that

Scruggs “fell on” McCormick as they entered the building, concluding that the

fall “could have easily caused her to break a bone(s), sustain a concussion, or

any number of serious, common injuries associated with falling.” Trial Court

Opinion, 6/29/20, at 12. The trial court further opined that if the fall had

occurred outside on the street, McCormick could have been injured in traffic.

Id.   However, as described in note 2, supra, this finding was based on a

transcription error that the parties remedied by stipulation after the trial court

filed its opinion.

      The corrected notes of testimony do not support the conclusion beyond

a reasonable doubt that Scruggs placed McCormick “in danger of death or

serious bodily injury.” 18 Pa.C.S. § 2705. The record establishes that Scruggs

grabbed McCormick, held her in place, groped her and attempted to pull down

her pants. McCormick testified that the incident began outside on the street

with other people around but did not indicate that they were close to entering

traffic or otherwise in danger because of their surroundings.           Notes of

Testimony, 6/17/19, at 9. She further testified that Scruggs was stronger

than her and initially prevented her from moving, then followed her into the

building and continued to grope her and attempt to pull down her pants when

she broke free.      While his conduct is offensive, there is no support in the


                                       -9-
J-S53035-20


record for the conclusion that it placed McCormick in danger of death or

“serious, permanent disfigurement, or protracted loss or impairment of the

function of any bodily member or organ.” 18 Pa.C.S. § 2301. As a result, we

must vacate his conviction for REAP.9 Moreover, as our disposition upsets the

trial court’s sentencing scheme, we remand for resentencing on the remaining

charges.    See Commonwealth v. Thur, 906 A.2d 552, 569 (Pa. Super.

2006).




____________________________________________


9 To sustain a conviction for REAP, the Commonwealth must prove that the
defendant created a risk of death or serious bodily injury. 18 Pa.C.S. § 2705.
Bodily injury alone is not sufficient. The dissent cites Commonwealth v.
Rahman, 75 A.3d 497 (Pa. Super. 2013), for the proposition that a fall could
result in serious bodily injury. There, the evidence was sufficient to establish
that the defendant placed a police officer in risk of sustaining serious bodily
injury when he punched the officer near a glass divide on a fourth-floor
balcony. Id. at 502-03 (“Appellant’s physical aggression easily could have
caused Sergeant Grant to lose his footing and fall down the stairs near the
edge of the fourth floor balcony.”). These circumstances are distinguishable
from a fall that could occur on a city sidewalk. A fall from a fourth-floor
balcony has an inherent risk of causing death or “serious, permanent
disfigurement, or protracted loss or impairment of the function of any bodily
member or organ.” 18 Pa.C.S. § 2301. A fall on a sidewalk does not. In
addition, Commonwealth v. Headley, 242 A.3d 940 (Pa. Super. 2020), cited
by the dissent, involved a defendant who fired a bullet into the floor of his
apartment which then passed into the occupied apartment below. The risk of
death or serious bodily injury is clear as the bullet could have struck an
occupant of the apartment below. Even if Scruggs’s actions placed McCormick
at risk of a fall here, there is no evidence to support the inference that he
recklessly placed her at risk of sustaining serious bodily injury by grabbing her
and holding her in place.

                                          - 10 -
J-S53035-20


     Judgment of sentence vacated as to simple assault and REAP. Case

remanded for resentencing. Jurisdiction relinquished.

     Judge Shogan joins the memorandum.

     Judge Lazarus files a dissenting memorandum.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/10/21




                                   - 11 -